Case 0:18-cv-61047-UU Document 215-3 Entered on FLSD Docket 07/15/2019 Page 1 of 2




                    EXHIBITC
Case 0:18-cv-61047-UU Document 215-3 Entered on FLSD Docket 07/15/2019 Page 2 of 2




                         Fri 6/28/2019 2:19 PM

                         U.S. Stem Cell, Inc. <usstemcell@us-stemcell.corn >
                         U.S. Stem Cell-- Official Letter to Patients Regarding Banked Cells
    To   M~rg~rita   Matbngly

     0   You forwarded this message on 6/28/2019 4:56PM.



                                                                                        1m U.S.STEMCELL

                                                                O!IJ11110 23, 2019, U.S. Ois!rit1J~ Unula t'>lpro oflhe SCIIII!Ian Dis1ritt ofFiarida
                                                                 issued an Order llld llljmll:lica 1hal pcnlly pohibils US Sts Qil, ~ US Sl!m Cd
                                                                Cliuic, UC llld olbon filion teeli\i>13, proceuiug, llld cliltlibalillg S\'F Pn>duct,
                                                                DJ011!olblrac1ialla. Tbia OJdeulaol'ICjllilll1hal'[w]ilhinthirty(30) ~ da)'l
                                                                alla"lht cmy ofthiJ Old<!r,De6!admii,IIIIIZ FDA'allljHJ\isicm, Wl1 dfttrO}' ay
                                                                llldallS\'F Pmc1Dc:t1halis illD<I'mdmb' posscssiaD, cusllxly, ar «m!rol." Ulliesa this
                                                                lAj1mctioa is mocli!lecl, thiJ '1\'llllldnquire us to dastroy all ofycur lissue bllll: sllllpla.

                                                               As a pam wilh y011r pen<lllli lissoe biDDd, if you wish lo he heard ca this clcstmcticiD
                                                               Olda', plcuc aped: '1\ilh yourp<IIOIII!IIIomey or ycu may }110\ide y011r potilioa 11> the
                                                               C=t 'by milill! as IOOZI u poaible to:

                                                                     Cl!d: oflht Court
                                                                   us DiltrU Court
                                                                   .COON. Mimli A.w.
                                                                   MiaDi, FL 33128
                                                                   RE: USA. v US Sl!m Ctll CJmic: mel oclia:l, Cite 18-a·-61047-UU
                                                               Plcue 110121halu-. am'I\'Od:iDs ~· to COIIlik all oplicm llld as ~'1, :h<
                                                               hsllh of our patitllls is a ]lliarity.

                                                               Tbmk}.....
                                                               U.S.Stao Cell, lac
                                                                13 794 NW 4th Shot, Suile 212
                                                               s~.FL33323
                                                               Tel: (9S4) 835-lSOO
                                                               Fa:(9S4}84S-9976



                                                                     U.S. S tem c:.ll, Inc.. 13n4 flW 4th Sti'Ht. Suite 212, S....OM, FL 33325

                                                                                        SaftUnwbJCrih,...    mtqiaqftandr~wt· t4V
                                                                            forwJt"d this tmtilj Upd1t• ptofilt I About aurJI'YiH proY'dtr
                                                                               Sent by Nnttmt!ltlus=n•mttti&Om in collabo,-.tion with

                                                                                              Consb1t01ntacf', ~ ,,.
                                                                                                 nv.,.~..,hl--.•
